DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendments of March 28, 2021 have been entered. Claims 1, 7, 9, and 11-12 have been amended.  Claim 8 appears to have been cancelled. Claim 21 has been newly added. 

Claim Objections
3.	Claims 1 and 21 are objected to because of the following informalities:   
a) Claim 1 steps (a), (ai) (aii), (b), (c), (d), (e) and (f) separates the method steps using a period. Claim 21 steps (a), (b), (c), (d), (e) and (f) separates the method steps using a period. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps. Therefore, the periods should be removed and only the period at the completion of the claim should remain. See MPEP 608.01(m). Appropriate correction is required.

Response to Arguments
4.	Applicant's arguments filed March 28, 2021 have been fully considered but they are not persuasive. Applicant requested the identify of the periods be pointed out. Claim . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant).
Claim 1 is drawn to selection from the group consisting of the microbes which cause at least 85% of the infections in the type of biological sample being tested. Claim 1 recites the limitation "the infection" and “in the type” in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Also, it is unclear how to define the metes and bounds of the microbes causing at least 85% of the infection in the type of biological sample. Do the infection causing microbes change based on the type of sample?  The metes and bounds of the phrase 
	Claim 9 recites the phrase “…microbes which cause at least 85% of the infections in the type of biological sample being tested in a specific country.” 
Furthermore, there are 195 independent sovereign nations in the world (not including the disputed but de facto independent Taiwan), plus some 60 dependent areas, and several disputed territories, like Kosovo.  Paragraph 13 of the instant specification only discusses 2 countries. The metes and bounds of the phrase are unclear.  There is no bases for determining which microbes which cause at least 85% of the infections in the type of biological sample being tested in a specific country.  Applicant has provided no list of the microbes which cause at least 85% of the infections for specific countries. There is no definition of the identity of the microbes causing at least 85% of the infections in a specific country.  Furthermore, the identity of the microbes most likely to cause an infection is different based upon the type of animal, i.e., human, bird, reptile etc. Therefore the claim is unclear and clarification is required to overcome the rejection.


Response to Arguments
6.	Applicant's arguments filed March 28, 2021 have been fully considered but they are not persuasive. Applicant points to paragraph 13 in the instant specification as reciting different list of bacteria for different types of UTI infections. There is no definition of the identity of the 4-10 microbes most likely to cause a urinary tract infection in a specific geography.  It is suggested that if applicant wants to identify the bacteria recited by paragraph [13] of the instant specification, then applicant should specifically claim and recite the bacterial species.   There is no bases for determining which microbes which cause at least 85% of the infections in the type of biological sample being tested or in a specific country.  Applicant has provided no list of the microbes which cause at least 85% of the infections for specific sample types or specific countries.
	Thus the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

7.	Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., (US 20170095818 published April 2017; priority to March 2014).
	The claims are drawn to a method for analyzing a biological sample. 
Liu et al., provide an integrated microfluidic device for nucleic acid amplification and microarray detection. In one aspect, the device comprises: (1) a microchip configured to process reagents, comprising a plurality of reservoirs, channels, valves, and/or fluid interfaces; (2) an amplification chamber for PCR, carried out in a detachable tube assembled on the microchip through a joint; and (3) a microarray chamber comprising a microarray and a reaction chamber. In some embodiments, these features are interconnected to allow transportation of reagents for nucleic acid amplification and hybridization detection functions in a closed system. In one aspect, the integrate device herein overcomes the problem of contamination during the amplification and hybridization reactions [abstract].  The microfluidic device for integrated target amplification and detection, comprising a microchip comprising at least one sample reservoir; at least one reagent reservoir; at least one mixing reservoir; and at least one detection chamber, wherein the at least one reagent reservoir is connected to the at least one mixing reservoir, and wherein the at least one mixing reservoir is connected to the at least one detection chamber [para. 007]. The at least one sample reservoir can comprise a reservoir on the microchip for receiving a sample [para. 010].  The at least one sample reservoir can be connected to the at least one amplification chamber via a first channel in the microchip, a first joint, or a first elastic tube, or any combination thereof. The first channel can comprise a valve that controls the opening or closing of 
The device comprises one or more amplification chambers. In some aspects, the device comprises one or more detection chambers, such as one or more microarray chambers for detecting hybridization of amplified nucleic acids to probes on a microarray. In some embodiments, the device herein comprises one or more substrate microchips, one or more amplification chambers, and/or one or more detection chambers, or any combination thereof [para. 073].  The microchip comprises a sample reservoir and/or a hybridization reagent reservoir. In some embodiments, the microchip comprises a plurality of sample reservoirs and/or at least one hybridization reagent reservoir. In other embodiments, the microchip comprises at least one sample reservoir and/or a plurality of hybridization reagent reservoirs. In still other embodiments, the microchip comprises a plurality of sample reservoirs and/or a plurality of hybridization reagent reservoirs [para. 090].  In one aspect, the hybridization detection chamber comprises a plurality of fluid inlets channel and a plurality of fluid outlet channels [para. 095]. 
For DNA microarray, it comprises an arrayed series of microscopic spots of DNA oligonucleotides, known as probes [para. 0124]. The systems described herein may comprise two or more probes that detect the same target polynucleotide. For example, in some embodiments where the system is a microarray, the probes may be present in 
Assay methods for multiplexed analysis of target polynucleotides are provided. The target molecules include polynucleotides, polypeptides, antibodies, small molecule compounds, peptides, and carbohydrates [para. 0120].  The assays may be designed, for example, to detect polynucleotide molecules associated with any of a number of infectious or pathogenic agents including fungi, bacteria, mycoplasma, rickettsia, chlamydia, viruses, and protozoa, or to detect polynucleotide fragments associated with sexually transmitted disease [para. 0121].   Microfluidic chip can be used to detect any interaction(s) among moieties selected from the group consisting of a cell, a cellular organelle, a virus, a molecule and an aggregate or complex thereof. For example, interactions between or among macromolecules, such as DNA-DNA, DNA-RNA, RNA-RNA, DNA-protein, RNA-protein and protein-protein, etc., interactions can be analyzed. In other embodiments, macromolecule-small molecule or small molecule-small molecule interactions are detected or analyze using the present microfluidic chip. More complex 
Following sample collection and optional nucleic acid extraction and purification, the nucleic acid portion of the sample comprising the target polynucleotide can be subjected to one or more preparative treatments. These preparative treatments can include in vitro transcription (IVT), labeling, fragmentation, amplification and other reactions, which can be performed using the device disclosed herein. mRNA can first be treated with reverse transcriptase and a primer, which can be the first primer comprising the target non-complementary region, to create cDNA prior to detection and/or further amplification; this can be done in vitro with extracted or purified mRNA or in situ , e.g., in cells or tissues affixed to a slide. Nucleic acid amplification increases the copy number of sequences of interest and can be used to incorporate a label into an amplification product produced from the target polynucleotide using a labeled primer or labeled nucleotide. A variety of amplification methods are suitable for use, including the 
Typically, a hybridization reaction is performed under conditions of lower stringency, followed by washes of varying, but higher, stringency.  The outlet channel of the hybridization detection chamber is connected with the fluid control subsystem through the outlet channel opening. In certain embodiments, the fluid control subsystem comprises at least one pump, at least one valve, at least one washing buffer chamber, and/or at least one waste chamber [para. 0097].  In another aspect, after the hybridization reaction, the hybridization detection chamber is washed and/or dried under the control of the fluid control subsystem. In specific embodiments as shown in FIG. 1, the mixed solution from mixing reservoir 15 is further delivered to hybridization detection chamber 31, which is provided in coordination with at least one heating element, at least one optical element, and/or at least one fluid manifold in the control subsystem. Inlet channel 33 of the hybridization detection chamber is connected with the fluid control subsystem through fluid inlet channel opening 52. The outlet channel 34 connects with the fluid control subsystem through fluid outlet channel opening 53 [para. 0097].  When the target polynucleotide is made with a directly incorporated label or so that a label can be directly bound to the target polynucleotide, this label is one which does not interfere with detection of the capture probe conjugate substrate and/or the report moiety label 
The present microfluidic chips and methods can be used to detect a number of infectious diseases or infection states in a subject [para. 0150].  Pathogenic bacteria include, but are not limited to, Helicobacter pyloris, Borelia burgdorferi, Legionella pneumophila, Mycobacteria sps (e.g. M. tuberculosis, M. avium, M. intracellulare, M. kansaii, M. gordonae), Staphylococcus aureus, Neisseria gonorrhoeae, Neisseria meningitidis, Listeria monocytogenes, Streptococcus pyrogenes (Group A Streptococcus), Streptococcus agalactiae (Group B Streptococcus), Streptococcus (viridans group), Streptococcus faecalis, Streptococcus bovis, Streptococcus (anaerobic sps.), Streptococcus pneumoniae, pathogenic Campylobacter sp., Enterococcus sp., Haemophilus influenzae, Bacillus anthracis, Corynebacterium diphtheriae, Corynebacterium sp., Erysipelothrix rhusiopathiae, Clostridium perfringens, Clostridium tetani, Enterobacter aerogenes, Klebsiella pneumoniae, Pasturella multocida, Bacteroides sp., Fusobacterium nucleatum, pathogenic strains of Escherichia coli, Streptobacillus moniliformis, Treponema pallidium, Treponema pertenue, Leptospira, and Actinomyces israelli [para. 0151].
It is to be understood that the present microfluidic chips are suitable for detection of the above infectious agents by detecting their genetic material, for example, by PCR of specific nucleic acid sequences that are indicative of the infectious agents, by detecting proteins, lipids, or polysaccharides that are indicative of the infectious agents, and/or by detecting host responses to the infectious agents (e.g., host antibodies to the infectious agents) [para. 0154]. Since an array can contain several to tens of thousands of probes, a microarray experiment can accomplish many genetic tests in parallel [para. 0124]. An analyte of interest or target that can be detected and/or analyzed using the device disclosed herein can be any biological molecules including but not limited to proteins, nucleic acids, lipids, carbohydrates, ions, or multicomponent complexes containing any of the above. Examples of subcellular analytes of interest include organelles, e.g., mitochondria, Golgi apparatus, endoplasmic reticulum, chloroplasts, endocytic vesicles, exocytic vesicles, vacuoles, lysosomes, etc. Exemplary nucleic acid analyte can include genomic DNA of various conformations (e.g., A-DNA, B-DNA, Z-DNA), mitochondria DNA (mtDNA), mRNA, tRNA, rRNA, hRNA, miRNA, and piRNA [para. 056]. 

  The method further comprising washing the at least one detection chamber with a washing solution. In any of the preceding embodiments, the sample can be a biological sample. In any of the preceding embodiments, the sample can be derived from a tissue or a body fluid, for example, a connective, epithelium, muscle or nerve 
A negative control sample can also be used which, although not expected to contain the target polynucleotide, is suspected of containing it, and is tested in order to confirm the lack of contamination by the target polynucleotide of the reagents used in a given assay, as well as to determine whether a given set of assay conditions produces false positives (a positive signal even in the absence of target polynucleotide in the sample) [para. 0113].
Therefore, Liu et al., teach the instantly claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (US 20170095818 published April 2017; priority to March 2014) in view of Holder et al.,(US 20170298456 published Oct 2017; priority to March 2016).

	Liu et al., has been discussed above as teaching a method for analyzing a biological sample, comprising: a.    providing a microfluidic microbe detection chip (MDC), the MDC comprising: i.    a plurality of microfluidic channels; ii.    at least one inlet connected to each of said microfluidic channels for receiving the biological sample and delivering it to said plurality of microfluidic channels; b.    providing a plurality of probe reservoirs, each said reservoir containing a supply of probes which recognize microbial surface molecules, microbial intracellular proteins or microbial DNA or RNA 
	Holder et al., teach bacterial identification and antibiotic susceptibility profiling device [para. 002].   The microfluidic cartridge can include an inlet that is configured to receive a sample. In some implementations, the test sample is blood, sputum, mucus, lavage, or saliva [para. 055]. The sample can include bacterial cells and blood that includes plasma and a plurality of formed elements. The microfluidic cartridge can also include a separator. The separator can include a first outlet and a second outlet. The separator can be configured to flow the bacterial cells and the plasma into the first outlet and the plurality of formed elements of the blood into the second outlet. The system can include a reservoir that is configured to incubate the bacterial cells. The reservoir can be coupled with the first outlet of the microfluidic channel. The reservoir can be configured 100. The system 100 can be a bacteria identification and antibiotic 100 can be a single, self-contained system that is housed as a single unit that is a point-of-care or lab-based system. The system 100 can include a microfluidic cartridge 102. The microfluidic cartridge 102 includes a microfluidic cartridge 102 that is coupled with a separator 106. The microfluidic cartridge 102 also includes a concentrator 108 and a microfluidic channel 110. The output of the microfluidic channel 110 feeds into the incubation reservoirs 112(1)-112(n) (collectively referred to as the incubation reservoirs 112). Each of the incubation reservoirs 112 can be coupled with a respective one of the detection chambers 114(1)-114(n) (collectively referred to as the detection chambers 114). When two elements of the microfluidic cartridge 102 are coupled with one another, the coupling can be direct or indirect. For example, the reservoirs 112 are coupled with both the microfluidic channel 110 through a direct coupling and to the concentrator 108 indirectly via the microfluidic channel 110. The system 100 can also include one or more buffer reservoirs 116, wash fluid reservoirs 118, and waste reservoirs 120. The system 100 can include a counter 122 and an optical detector 124. The system 100 can include a phage cocktail reservoir 126, an antibiotic solution reservoir 128, and a lysis reagent reservoir 130 [para. 071]. The microfluidic cartridge 102 can include the separator 106. The separator 106 can include an inlet coupled with the sample reservoir 104. The separator 106 can include two or more outlets. Fluid containing waste can be driven to one of the outlets and fluid containing the bacteria can be driven to a different one of the outlets [para. 075].   The incubation reservoirs 112 can be environmentally controlled chambers configured to allow for the survival of bacteriophages and the bacteria within the fluid from the microfluidic 110 [para. 079]. The system can include a plurality of microfluidic flow channels and pumps [para. 079]. The system 100 can also include a plurality of reservoirs coupled with each of the incubation reservoirs 112. In addition to growth medium reservoirs, a phage cocktail reservoir 126, an antibiotic solution reservoir 128, a lysis reagent reservoir 130, and a washer fluid reservoir 120 can be coupled with each of the incubation reservoirs 112 (collectively referred to as the reservoirs). The incubation reservoirs 112 can each be coupled with reservoirs containing the same composition of fluids or with different compositions of fluid. For example, each of the incubation reservoirs 112 can be coupled to a different antibiotic solution reservoir 128 that includes a different antibiotic solution [para. 080].  The microfluidic cartridge 102 can include the detection chambers 114. The detection chambers 114 can include one or more visually clear walls that enable luminesce to be viewed through the wall. In some implementations, the detection chamber 114 can be the incubation reservoir 112. For example, the sub-samples can remain within the incubation reservoir 112 when viewed by the optical detector 124. The detection chamber 114 can include a bacteria trap, such as a filter, that can entrap bacterial cells and enhance the detection of an amount of light detected by the optical detector 124 as the bacterial cells are concentrated onto the bacteria trap [para. 081]. The optical detector 124 can detect and measure a signal generated in response to the expression of the reporter gene. The signal can include a luminescent, fluorescent, or chromatographic signal generated by the reporter gene. The system 100 can include a single optical detector 124. In this configuration, each of the detection chambers 114 are sequentially placed (e.g., by a robotic arm) in the optical detector's viewing field and signal generated by the reporter genes within the 114 is measured. In other implementations, the system 100 can include a plurality of optical detectors [para. 084].  The optical detector 124 can provide the detected signal to a controller that can determine if bacteria is present in the signal. For example, the controller can determine if the signal is above a predetermined threshold. If the signal is above the predetermined threshold then the controller can signal to a user, via a display or printout, that bacterial cells were present in the sample. The controller can also indicate the type of bacterial cells that are present based on from which of the detection chambers 114 the signal was detected. In other implementations, the controller can display the value of the signal in addition to or in place of the binary yes/no to the presence of the bacterial cells. The value of the signal can be an indication of the amount the reporter gene was expressed, which can serve as a proxy for the amount of bacterial cells present in the sample [para. 084]. 
	The genomes of the recombinant detector bacteriophages of the present technology comprise a heterologous nucleic acid that encodes a bioluminescent protein, a fluorescent protein, a chromogenic protein, or any combination thereof (collectively known as “reporter genes”). In some embodiments, the encoded gene product(s) produces a detectable signal upon exposure to the appropriate stimuli, and the resulting signal permits detection of bacterial host cells infected by the recombinant detector phage. In certain embodiments, the protein encoded by the heterologous nucleic acid serves as a marker that can be identified by screening bacterial host cells infected by a recombinant detector phage comprising the heterologous nucleic acid sequence. In some embodiments, the heterologous nucleic acid sequence further comprises sequences naturally found in the bacteriophage, but placed at a non-normally occurring 

The method can include counting the bacterial cells. The bacterial cells can flow into a microfluidic channel that has substantially monocellular dimensions such that only one bacterial cell can flow through the microfluidic channel at a time. As the bacterial cells flow through the microfluidic channel a cell counter, such as a flow cytometer, can count the number of bacterial cells and determine the number of bacterial cells flowing through the microfluidic channel at any given time [para. 098]. After a predetermined incubation time, a second solution can be administered to the incubation reservoirs. The second solution in the test solution can be different than the first solution of the test solution. For example, the second solution in the test solution can be an antibiotic solution from one of the above-described antibiotic reservoirs. The applied antibiotics can correspond to the bacteria type targeted by the RDB applied above. In some arrangements, each of the sub-samples can be tested for antibiotic susceptibility, except for a control sample (if any). The sub-samples can be subjected to a different type of antibiotic. For example, a first sub-sample can serve as a control, and no antibiotics can be applied to it. A second sub-sample that is to be tested for antibiotic susceptibility is subjected to a first antibiotic (e.g., a broad spectrum antibiotic), a third sub-sample that is to be tested for antibiotic susceptibility is subjected to a second antibiotic (e.g., distinct from the first antibiotic, for example another broad spectrum 300 can include detecting a signal generated by the expression of the reporter gene (step 310). In some implementations, the expression can be detected when the sample is within the incubation reservoirs. In other implementations, the sample can be pumped into a detection chamber and the expression can be monitored when the sample is in the detection chamber. The reporter gene can be detected a predetermined amount of time after the application of the test solution or solutions. In some implementations, reporter gene expression conditions can be applied to the sample during and/or prior to the detection of the reporter gene. The expression conditions provided can correspond to the type of reporter genes applied to the sample. For example, where bioluminescent genes were applied, low levels of light and an energy source (e.g., nutrients and co-factors) are provided to the sample. As another example, where bio fluorescent genes were used, wavelengths of light 300 can also include quantifying the reporter gene expression. The amount of reporter gene expression can be quantified based on the presence of corresponding reporter proteins [para. 0103]. The method 300 can include determining the antibiotic susceptibility of the bacterial cells. The amount quantified amount of reporter gene expression can be used to determine the antibiotic susceptibility. For example, reporter gene expression in a control sub-sample may be used as a baseline to indicate the extent to which a targeted bacteria is present among the sub-samples to be tested for antibiotic susceptibility. As such, the comparative level of gene expression among the other sub-samples to be tested for antibiotic susceptibility may indicate the extent to which a given antibiotic has killed or otherwise deactivated bacteria in a given sub-sample. Where reporter gene expression remains at a level comparable to the control sample, antibiotic susceptibility may be low. In turn, where reporter gene expression is low or nonexistent, antibiotic susceptibility may be high [para. 0104]. 
In certain embodiments, the one or more recombinant detector bacteriophage infect two or more species of bacteria. By way of example, but not by way of limitation, in some embodiments, the species of bacteria that are infected include Pseudomonas aeruginosa, Escherichia coli, Staphylococcus aureus, Klebsiella pneumoniae, Yersinia pestis, Bacillus anthraces, Burkholderia mallei, and Franciscella tularensis [para. 0109].   the present disclosure provides a method for determining the antibiotic 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Holder et al., performance of antibiotic susceptibility testing to the method for analyzing a biological sample as taught by Liu et al., in order to provide a system and steps for bacteria identification and antibiotic susceptibility profiling. Holder 
since microbe detection chips containing a plurality of channels, inlets, outlets, and a plurality of reservoirs was already well known in the art. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a 
method for analyzing a biological sample using a microfluidic microbe detection chip
where there is no change in the respective function of the channels, inlets, reservoirs, or detection or measurement processes;  thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
9.	Applicant's arguments filed March 28, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the process used in Liu et al. is polymerase chain reaction, while the process used in Holder et al. is infection of bacteria with a bacteriophage. In no way does the present method practice either of those approaches and nothing in the references suggests anything like the present method.  
However the claim language recites “comprising.” The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Therefore applicants’ argument that the present method does not require the use of PCR or infection with a bacteriophage does not exclude either reference from anticipating the instant claims. The instant claims do not exclude the inclusion of PCR or use of bacteriophage. 

Applicants assert that none of the references cited in any way suggests targeting specific microbes, let alone the specific set of microbes which are most likely to cause the infection being diagnosed. The instant claims, i.e., claims 1-9 and 11-20 do not recite any specific set of microbes. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific set of microbes which are most likely cause diagnosed infection) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At best instant claim 10 recites over 140 different types of microbes to be selected. Both Liu et al., and Holder et al., teach measuring the presence of the probe bound to the microbe. 
Applicants has not pointed to any limitations not taught by Liu et al., and Holder et al. Applicants point to testing 4-10 microbes, but the claims are not limited to testing just 4-10 infectious microbes. Again, Liu et al., and Holder et al., teach testing for Staphylococcus, Enterococcus, Streptococcus, Pseudomonas aeruginosa, Escherichia coli, Staphylococcus aureus, and/or Klebsiella pneumonia. 
Therefore, Applicants have not shown any claimed elements not taught by Liu et al., or Liu et al., in view of Holder et al.  None of Applicants arguments were found to be persuasive. Thus, the rejection of claims 1-7 and 9-10 under 35 U.S.C. 102(a)(2) as .


Conclusion
10.	No claims allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645